Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election
Applicant’s election without traverse with Group I in the reply filed on 12/31/2018 is acknowledged.  Claims 22-24 and 29 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), since the elected method is found allowable therefore, claim drawn to method that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable.
Claims 1-3, 8-11, 16, 19-24, 29 and 31-32 are under examination. 
Priority
This application is a 371 national stage entry of PCT/US15/58472, filed on 10/30/2015, which claims benefit of U.S. Provisional Application No. 62/073,802, filed on 10/31/2014.


Claim Status
	Claims 1-3, 8-11, 16, 19-24, 29 and 31-32 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653